Citation Nr: 0501589	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  97-19 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a compensable evaluation for a left knee 
disorder.

2.  Entitlement to a disability rating in excess of 40 
percent for degenerative disc disease of the lumbar spine 
with sacroiliac pain and weakness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1950 to 
October 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the RO in St. 
Louis, Missouri, which confirmed and continued a 
noncompensable rating for a right knee disorder.  The Board 
notes that though the March 2003 rating decision refers to a 
right knee disorder, it is the veteran's left knee which is 
service-connected and under appeal.  In an August 2003 VA 
letter to the veteran, he was notified that a January 1997 
rating decision carried forward the right knee in error.  He 
was also informed that a VA examination would be scheduled to 
determine the extent and disability of his left knee 
disorder.  Though the wrong knee was referred to in previous 
correspondence and rating decisions, the Board finds that the 
medical evidence needed to render a decision has been 
obtained and the veteran has been supplied with appropriate 
notification of the error.  Thus, any previous reference to 
the veteran's right knee is harmless error.

The issue of entitlement to an increased evaluation for 
degenerative disc disease of the lumbar spine with sacroiliac 
pain and weakness, currently evaluated as 40 percent 
disabling is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's left knee disorder is manifested by 
subjective findings of pain and stiffness. 


CONCLUSION OF LAW

The criteria for a compensable rating for a left knee 
disorder, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where, as in the 
case currently before the Board, that notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
sections 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, because 
an initial AOJ adjudication had already occurred.  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
August 2004 Statement of the Case and January 2003 and August 
2003 correspondence from the RO, the veteran has been given 
notice of the information and/or medical evidence necessary 
to substantiate his claim on appeal.

In particular, the Board notes evidence development letters 
dated in January 2003 and August 2003, in which the veteran 
was advised of the type of evidence necessary to substantiate 
his claim.  In these letters, the veteran was also advised of 
his and VA's responsibilities under the VCAA, including what 
evidence should be provided by the veteran and what evidence 
should be provided by VA.  

Hence, the Board finds that, as regards the current claim, 
the veteran is not prejudiced by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

As a final note, in October 2004 the RO received a statement 
from the veteran, which indicated a desire for a personal 
hearing before the Board.  In November 2004 the RO sent the 
veteran a letter asking him to specify the type of hearing he 
sought.  The letter also stated that if the veteran did not 
respond within 30 days from the date of the letter, the Board 
would assume he no longer wanted a hearing.  To date the 
veteran has sent no correspondence indicating the type of 
hearing sought, thus the Board will assume that the veteran 
no longer desires a hearing.


Factual Background

In a June 1954 decision, the RO established service 
connection and a noncompensable rating was assigned for a 
left knee disorder, effective October 4, 1953.

In January 2002, the veteran underwent a VA orthopedic 
examination.  No complaints were elicited regarding the left 
knee.  On physical examination, he extended each knee to -5 
degrees.  During the examination, the examiner asked to see 
the plantar aspect of the veteran's feet.  In order to show 
the examiner the plantar aspect of his feet, he rested back 
on his hands and extended each knee fully.  Range of motion 
of both knees was zero to 105degrees with the veteran flexing 
each hip approximately 70-75 degrees.  Again during the 
examination, the veteran was asked to flex and extend his 
knees.  He flexed each hip to 90 degrees and easily flexed 
each knee to 135 degrees.  No crepitus, swelling or redness 
were noted.  Additionally, there was no Lachman's sign, pivot 
shift sign, anterior drawer sign, or posterior drawer sign in 
either knee.  There were no medial McMurray or lateral 
McMurray maneuvers that were positive in either knee.  The 
medial and lateral collateral ligaments were stable.  No 
sciatic stretch signs were observed.  At one point during the 
examination, the examiner asked the veteran to extend each 
knee while he palpated them.  Fifty degrees of right and left 
straight leg position were obtained with no sciatic stretch 
signs observed.  Formal straight leg raising was measured 
with an electronic inclinometer.  Left was 11, 25 and 28 
degrees.  The examiner noted that the veteran injured his 
left knee in service but, when questioned about the injury, 
the veteran claimed it was his right knee which caused him 
problems and which he originally injured in service.  No 
abnormalities of either knee were noted during the 
examination.  An X-ray study of the left knee, performed in 
conjunction with the noted examination, showed an 
unremarkable left knee.

The veteran submitted medical records from J.W.L., D.C. dated 
in 2002 and in March and July 2003.  However, these records 
refer to the right knee.

During a November 2003 VA orthopedic examination, the veteran 
complained of pain and locking in his left knee.  He reported 
that he was able to manipulate the knee into complete 
extension and denied any swelling.  Physical examination 
showed that the veteran favored the left knee when walking on 
tiptoes and heels.  He alleged pain over the anterolateral 
joint line.  Range of motion showed flexion to 140 degrees 
and extension to neutral position.  There was no swelling and 
the ligaments appeared stable.   Tenderness to deep 
palpitation of the medial joint line was noted.  The examiner 
opined that the veteran had little, if any, functional 
deficit or disability as a result of the injury to his left 
knee which he sustained during service in 1952.  The 
diagnosis was resolved soft tissue injury to the left knee.   

In the veteran's substantive appeal, he noted that he had 
limitation of motion, pain and weakness in his left knee.  He 
reported that his left knee swells, gives out, and caused him 
to fall.

Analysis

The veteran contends that his service-connected left knee 
disorder is more disabling than currently evaluated.

When rating the veteran's service-connected disorder, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2004).  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. § 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The RO has rated the veteran under Diagnostic Code 5257.  
Diagnostic Code 5257 provides evaluations for recurrent 
subluxation or lateral instability of the knee without 
reference to limitation of motion.  Under this code, a 10 
percent evaluation is warranted for slight disability, a 20 
percent evaluation is warranted for moderate disability and a 
30 percent evaluation is warranted for severe disability.  
See 38 C.F.R. § 4.71a.  

The above-mentioned diagnostic code does not provide for a 
zero percent evaluation.  However, in every instance where 
the schedule does not so provide, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  See 38 C.F.R. § 4.31.  In the 
veteran's case, the Board finds that the symptomatology 
manifested by the veteran's left knee disorder is not 
commensurate with a compensable rating under Diagnostic Code 
5257.  

The veteran complains that his knee locks up and he 
experiences swelling.  On VA examination in January 2002, the 
veteran extended each knee to -5 degrees and when asked to 
show the examiner the plantar aspect of his feet, the veteran 
was able to extend each knee fully from zero to 105 degrees.  
No crepitus, swelling or redness was noted in either knee and 
there was no Lachman's sign, pivot shift sign, anterior 
drawer sign, or posterior drawer sign in either knee.  There 
were no medial McMurray or lateral McMurray maneuvers that 
were positive in either knee.  Furthermore, the examiner 
commented that when he questioned the veteran regarding his 
knee disorder, the veteran explained it was his right knee 
which caused him problems and which he originally injured in 
service.  No abnormalities of the left knee were noted during 
the examination and an X-ray study of the left knee, 
performed in conjunction with the noted examination, was 
unremarkable.    

At the most recent VA examination, conducted in November 
2003, he complained of pain and locking in his left knee.  
Range of motion showed flexion to 140 degrees and extension 
to neutral position.  There was no swelling and the ligaments 
appeared stable.   Tenderness to deep palpitation of the 
medial joint line was noted.  The examiner opined that the 
veteran had little, if any, functional deficit or disability 
as a result of the injury to his left knee which he sustained 
in 1952.  The diagnosis reflected resolved soft tissue injury 
to the left knee.   

Without medical evidence of  slight, moderate or severe 
recurrent subluxation or lateral instability, a compensable 
disability evaluation is not warranted.  

A higher evaluation also is not warranted under any other 
potentially applicable diagnostic code for the veteran's left 
knee disorder.  Even considering his complaints of pain, in 
the absence of evidence of or disability comparable to 
ankylosis, dislocated or removal of knee cartilage, nonunion 
or malunion of the tibia and fibula, or genu recurvatum, 
there is no basis for assignment of a higher evaluation under 
Diagnostic Codes 5256, 5258, 5259, 5262, or 5263, 
respectively, the only other potentially applicable 
diagnostic codes providing for assignment of a higher 
evaluation.

As there is no medical evidence or other indication of 
functional loss (such as weakness, limited or excess motion, 
fatigability, or incoordination) due to the veteran's left 
knee disability, there is no basis for assignment of a higher 
evaluation pursuant to the provisions of 38 C.F.R. §§ 4.40, 
4.45, and the DeLuca decision noted above.  In fact, the VA 
examining physician noted in the November 2003 VA examination 
that there was little, if any, functional deficit or 
disability of the left knee.
 
The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  Additionally, the Board finds that there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's service-connected left knee disorder.  
There is no medical evidence that his left knee disability 
has caused marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation).  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to a compensable rating for a left knee disorder 
is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), among other things, 
eliminated the requirement for a well-grounded claim and 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004) (regulations promulgated to implement these 
statutory changes).  With respect to notice, the VCAA 
provides that, upon receipt of a complete or substantially 
complete application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  The notice 
should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf.  Id.

With respect to the veteran's claim for entitlement to an 
increased rating for lumbosacral strain with degenerative 
disc disease, currently evaluated as 40 percent disabling, 
the Board notes that the RO has rated this disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  The rating schedule 
criteria for evaluating musculoskeletal system disorders of 
the spine were changed, effective September 23, 2002, and 
again on September 26, 2003.  The Board notes that the 
veteran was given notice of the September 23, 2002, 
regulation change in the January 2003 and in the July 2003 
Supplemental Statements of the Case.  However, he has not 
been given notice of the September 26, 2003, regulation 
change.  The RO must consider the veteran's claim under the 
new criteria of 38 C.F.R. § 4.71a, and the RO must be 
provided an opportunity to notify the veteran of the new 
regulation and consider the claim in light of the recent 
change. 

Because the last comprehensive evaluation of the veteran's 
lumbar spine disorder was over 2 years ago, another 
examination to consider his present back condition would not 
be unreasonable, given the change in regulations.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following, to be completed in 
sequential order:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including 
the duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  A general form 
letter, prepared by the RO, not 
specifically addressing benefits and 
entitlements at issue, is not 
acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, VA or non-VA, which have 
treated him for his lumbosacral strain 
with degenerative disc disease and 
which have not already been made part 
of the record.  After the releases are 
signed, the RO should obtain and 
associate with the claims folder all of 
the veteran's treatment records.  All 
attempts to procure records should be 
documented in the file.  If the RO 
cannot obtain the records, a notation 
to that effect should be inserted in 
the file.  The veteran should be 
informed of failed attempts to procure 
records in order that he be provided 
the opportunity to submit any records.

3.  The RO must advise the veteran of the 
changes made under Diagnostic Code 38 
C.F.R. § 4.71a, for evaluating 
musculoskeletal system disorders of the 
spine, which became effective September 
26, 2003.

4.  The RO should schedule the veteran 
for a VA orthopedic examination to 
ascertain the severity of his lumbosacral 
strain with degenerative disc disease.  
All indicated tests and studies, 
including, but not limited to range of 
motion testing and X-ray studies, are to 
be performed.  Prior to the examination, 
the claims folder must be made available 
to the orthopedist for review of the 
case.  A notation to the effect that this 
record review took place should be 
included in the report of the examiner.  
The examiner should obtain a social and 
occupational history from the veteran.  
Thereafter, on objective evaluation, the 
orthopedist should indicate whether, as a 
result of the service connected 
lumbosacral strain with degenerative disc 
disease there is: 
a)	unfavorable ankylosis of the entire 
spine; or
b)	 unfavorable ankylosis of the entire 
thoracolumbar spine.  
c)	the physician should indicate whether 
the veteran experiences incapacitating 
episodes having a total duration of at 
least 6 weeks during the past 12 
months.  
d)	the examiner should evaluate any 
associated objective neurologic 
abnormalities, including, but not 
limited to, bowel or bladder 
impairment.  
e)	The examiner should indicate to what 
extent that the postoperative 
residuals of a laminectomy, diskectomy 
due to herniated nucleus pulposus of 
the lumbosacral spine alone impact on 
employability.

All findings should be reported in 
detail, with the physician providing a 
complete rationale for any opinion 
rendered.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

6.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2004), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a Supplemental 
Statement of the Case.  The Supplemental 
Statement of the Case must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  A 
reasonable period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


